Deen, Chief Judge,
dissenting.
The motion for rehearing convinces me that we are in error as to our original position affirming the trial court. I must respectfully dissent as to Division 2 of the majority opinion.
"Where A owns a tract of land and conveys by deed to B a portion of the land, and the only means of ingress and egress that B has to the public road is a private way then in existence over the land of A, though no mention is made in the deed as to the right of B to use the way, an implication arises that A had inadvertently omitted to convey a means of access, and entitles the landlocked grantee to use the private way across the land of the vendor. Such way is necessary for the use and enjoyment of the granted land enclosed by other land of the grantor, and is an implied easement which runs with the granted land. Though a bona fide purchaser from the grantor without knowledge or constructive notice of the existence of the easement would take title free from the easement, and he may assume that there is no easement except as shown of record or by open and visible indications on the land itself, such purchaser will be charged with notice of the easement where an inspection of the premises would have readily revealed such physical facts as would, in the exercise of ordinary diligence, put him upon inquiry. Calhoun v. Ozburn, 186 Ga. 569, 571 (2) (198 SE2d 706); Jones v. Mauldin, 208 Ga. 14 (1 a) (64 SE2d 452). Where the grantor of such easement, or his grantee with notice of a private way, attempts to close the same, the owner of the dominant tenement may seek equitable relief by way of injunction to restrain the owner of the servient tenement from interfering with his use of the way .Barham v. Grant, 185 Ga. 601, 606 (8) (196 SE 43)” Burk v. Tyrrell, 212 Ga. 239, 242 (91 SE2d 744) (1956).
Thus an implied easement in a private way as to a landlocked grantee over the land, for the purpose of egress and ingress, may be obtained. The trial court erred in granting summary judgment.
I am authorized to state that Judge McMurray and Judge Underwood join in this dissent.